Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 06/20/2022.
	Currently, claims 1-21 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 11-14, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuchita (US 2016/0071939 published 03/10/2016) in view of Bahl et al. (“Bahl” US 2012/0223317 published 09/06/2012).  
As to claim 1, Matsuchita shows a semiconductor device in Fig. 6 (note here that this embodiment in Fig. 6 has several like parts to previous parent embodiments in the reference and the office will make reference to where such parts are introduced unless they are re-introduced for Fig. 6 itself; [0036] noting like parts carrying over for Fig. 6; note also that in the alternate it appears likely that Fig. 1 itself can likely meet the formal terms of the claim as of now although Fig. 6 is arguably closer to what the applicant intends, still the office encourages the applicant to ensure any claims in forthcoming replies is distinguished from all embodiments in this reference), comprising: 
a first electrode (see source electrode 18; [0037]); 
a second electrode (see drain electrode 17; [0036]); 
a third electrode (see gate electrode 19; [0019] originally introducing the part and it carrying over), a position of the third electrode in a first direction (left to right in a general sort of direction here where there is variability built into this manner of phrasing the term allowing for varying the diagonality of the overall direction somewhat, as appears to be intended by the drafting here; note for claim 13 below the office will alter this designation a slight bit) being between a position of the first electrode in the first direction and a position of the second electrode in the first direction, the first direction being from the first electrode toward the second electrode (left to right from 18 to 17); and 
a nitride member, the nitride member including a first nitride layer including Aix1Ga1-x1N (0 < x1 < 1) (see channel/buffer layer 12 of GaN; [0020]), the first nitride layer including a first partial region, a second partial region, and a third partial region, a direction from the first partial region toward the first electrode being along a second direction crossing the first direction, a direction from the second partial region toward the second electrode being along the second direction, a direction from the third partial region toward the third electrode being along the second direction (the office here designates partial regions along the same lines as the applicant designated theirs in the specification’s drawings), and 
a second nitride layer including AIx2Ga1-x2N (x1 < x2 < 1) (see barrier layer 14 of AlGaN; [0021] introducing the part carrying over), 
the first electrode including a first conductive portion (note the bottom rightmost 18a part of 18 protruding downwards in the overhead view of Fig. 6A), a second conductive portion (note the middle rightmost part of 18 protruding downwards in the overhead view of Fig. 6a), a third conductive portion (note here several viable candidate conductive portions but the office will designate the portion that is, if a standard grid is applied to all the portions the portion at the 4th row down and the 5th column over in the top down view of Fig. 6a, which is protruding downwards as part of 18), and a first conductive layer (note the top part of the overall structure being a general first conductive layer near where 18 is actually pointing in Fig. 6B) (the applicant will note here as an aside that there are many designations of these portions that will meet the claim terms and these are just some used for the purposes of this rejection, it is suggested to be sure to amend around all possible designations of these parts in any reply), 
the first conductive portion, the second conductive portion, the third conductive portion, and a portion of the second nitride layer being between the first partial region and the first conductive layer in the second direction (note the first partial region is the region of 12 under the part 18 and all the first, second and third portions designated above, along with a portion of layer 14 under 18 are all between that first partial region and the first conductive layer that is the part of 18 up top making a top layer), 
the first conductive portion, the second conductive portion, and the third conductive portion being electrically connected to the first conductive layer (note all the first, second and third conductive portions designated above are electrically connected to the first conductive layer directly), 
a position in the first direction of the first conductive portion being between a position in the first direction of the third conductive portion and the position in the first direction of the third electrode (note the positions of the parts designated above have the first conductive portion generally between the position of the third conductive portion and the gate electrode although not “directly between in a straight line in the exact left-right”, so to speak, but still “between” in the general left-right direction, which appears to be what the applicant means here so that the claim is generic to the various species disclosed in the specification and drawings), 
a position in the first direction of the second conductive portion being between the position in the first direction of the third conductive portion and the position in the first direction of the third electrode (note the positions of the parts designated above have the second conductive portion generally between the position of the third conductive portion and the gate electrode although not “directly between in a straight line in the exact left-right”, so to speak, but still “between” in the general left-right direction, which appears to be what the applicant means here so that the claim is generic to the various species disclosed in the specification and drawings), 
the second nitride layer including a first region between the first conductive portion and the second conductive portion (note there is part of layer 14 between the above designated portions for first and second conductive portions, in the top down view), and further wherein the side of the first electrode is physically contacting the first nitride layer (note the circular sidewall of the first electrode designated above physically contacting the layer 12 in Fig. 6B).  


However, Matsuchita fails to show the first electrode being a square shape rather than a circular shape with the squares each having a face that opposes/faces the gate electrode, as the applicant has in their application, and sidewalls that touch the channel/buffer layer 12.  Or, said in a long drawn out way, Matsuchita fails to show each of the first conductive portion, the second conductive portion, the third conductive portion including a first contacting side, a second contacting side, and a third contacting side, 
each of the first contacting side of the first conductive portion, the first contacting side of the second conductive portion, the first contacting side of the third conductive portion, the second contacting side of the first conductive portion, the second contacting side of the second conductive portion, the second contacting side of the third conductive portion, and the third contacting side of the first conductive portion, the third contacting side of the second conductive portion, and the third contacting side of the third conductive portion physically contacting the first nitride layer, 
each of the first contacting side of the first conductive portion, the first contacting side of the second conductive portion, and the first contacting side of the third conductive portion linearly extending along a third direction crossing a plane including the first direction and second direction, 
each of the second contacting side of the first conductive portion, the second contacting side of the second conductive portion, the second contacting side of the third conductive portion, and the third contacting side of the first conductive portion, the third contacting side of the second conductive portion, and the third contacting side of the third conductive portion linearly extending along the first direction, 
a position of the first contacting side of the first conductive portion in the third direction being between a position of the second contacting side of the first conductive portion in the third direction and a position of the third contacting side of the first conductive portion in the third direction, 
a position of the first contacting side of the second conductive portion in the third direction being between a position of the second contacting side of the second conductive portion in the third direction and a position of the third contacting side of the second conductive portion in the third direction, 
a position of the first contacting side of the third conductive portion in the third direction being between a position of the second contacting side of the third conductive portion in the third direction and a position of the third contacting side of the third conductive portion in the third direction, and 
each of the first contacting side of the first conductive portion, the first contacting side of the second conductive portion, and the first contacting side of the third conductive portion opposing the third electrode.  

Bahl shows in Fig. 1 accompanied by 6A (that is, Fig. 6A is for making Fig. 1 have a top side shape; [0047]), a device with source and drain contact layer parts poking down to touch the channel/buffer layer and which are square shaped and where each of them has a face that opposes/faces the gate electrode, as the applicant has in their application (see the square shapes 204 in Fig. 6A here taken along with Fig. 1 that it is making a top view for, and note these are for vias that have their sides go down to touch a channel/buffer layer therebelow, and they each have a side that faces/opposes the gate 112; [0044]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the square shapes of contact protrusions going downward as taught by Bahl to have made the shape of the parts in Matsuchita with the motivation of using an alternate shape among those suggested and adjust edge contact (see [0044] discussing a group of options for shapes including the square one depicted or circles or rectangles as alternates, and see also suggesting to use the options to achieve different amounts of edge contact).  


As to claim 2, Matsuchita as modified by Bahl above shows a device wherein the first conductive portion, the second conductive portion, and the third conductive portion are not electrically connected to a conductive member other than the first conductive layer (note it appears that all the first, second and third conductive portions are all only electrically connected to 18, in a manner of speaking, as appears to be intended by the applicant, even though the applicant themselves seem to have set forth an embodiment that would have these portions electrically connected through the 2DEG to other hypothetical conductive members, say the drain electrode etc. but the office somewhat knows what the applicant is trying to claim it seems).  

As to claim 3, Matsuchita as modified by Bahl above shows a device wherein another conductive member that contacts a region between the first nitride layer and the second nitride layer is not provided between the first conductive portion and the third electrode nor between the second conductive portion and the third electrode (here the office notes that as far as the office can tell this odd drafted claim appears to be trying to say that there is no conductive member that contacts a region between first nitride layer and the second nitride layer provided between the first conductive portion and the gate electrode and also there is no such conductive member between the second conductive portion and the third electrode, and this appears to be the case in Matsuchita).

As to claim 4, Matsuchita as modified by Bahl above shows a device wherein the first conductive portion, the second conductive portion, and the third conductive portion are island-like (note that the first, second and third conductive portions are all island-like).  

As to claim 5, Matsuchita as modified by Bahl above shows a device wherein the first partial region includes a first side surface, the first side surface crosses the third direction, and the first conductive portion contacts the first side surface (note the first partial region of layer 12 under 18 has a side surface facing into the page that is facing the first conductive portion designated above and note further that this side surface crosses a direction into the page in Fig. 6B which is up/down in Fig. 6A’s view, and note that direction crosses a plane made of the Left-right direction and the up-down direction in Fig. 6B’s view and note that when the combination is made above this will still be the case even though the hole is now square shaped).  

As to claim 6, Matsuchita as modified by Bahl above shows a device wherein the portion of the second nitride layer includes a second side surface, the second side surface crosses the third direction, and the first conductive portion contacts the second side surface (note that the portion of 14 noted above as the portion of the second nitride layer here is noted to include a second side surface such that that second side surface crosses the into/out of the page direction in Fig. 6B, which itself crosses a plane including the left-right directions in Fig. 6B’s view, and the first conductive portion noted above contacts that second side surface and note that when the combination is made above this will still be the case even though the hole is now square shaped).

As to claim 7, Matsuchita as modified by Bahl above shows a device wherein the nitride member further includes a third nitride layer including Alx3Ga1-x3N (x2 < x3 <= 1) (see the spacer AlN layer 13; [0021] introducing the material and it carrying over as a like part to Fig. 6) the third nitride layer is between the first nitride layer and the second nitride layer (note 13 between 12 and 14), and the first conductive portion, the second conductive portion, and the third conductive portion extend through the third nitride layer along the second direction (note all of the first, second and third conductive portions noted above extend through 13 in the up/down direction of Fig. 6B’s orientation).  

As to claim 8, Matsuchita as modified by Bahl above shows a device wherein the third nitride layer includes a third side surface, the third side surface crosses the third direction (note layer 13 has a side surface that crosses the into the page/out of the page direction in Fig. 6B, which direction itself crosses a plane including the left-right direction and up/down directions in Fig. 6B’s view), and the first conductive portion contacts the third side surface (note that this side surface is designated right at the first conductive portion such that the first conductive portion contacts the third side surface and note that when the combination is made above this will still be the case even though the hole is now square shaped).  


As to claim 11, Matsuchita as modified by Bahl above shows a device wherein the nitride member further includes a third nitride layer including Alx3Ga1-x3N (x2 < x3 < 1) (see the AlN spacer layer 13 noted above) the third nitride layer is between the first nitride layer and the second nitride layer (see 13 between 12 and 14), the first conductive portion, the second conductive portion, and the third conductive portion extend through the third nitride layer in the second direction (see the first, second and third conductive portions extending through 13 in the up/down direction of Fig. 6B), the third nitride layer includes a third surface crossing the first direction (note a surface of 13 that crosses the left-right direction and which is right nearby to the third conductive portion), a position of the third surface in the first direction is between the position of the third conductive portion in the first direction and the position of the third electrode in the first direction (note a position of this surface in the left-right direction is between, though perhaps not “directly between in the exact left-right direction”, the position of the third conductive portion in the left right direction and the position of the gate electrode in the left-right direction), and the third conductive portion contacts the third surface (note the third conductive portion touches this surface as it is right nearby, and note this will still be the case in the above combination).  


As to claim 12, Matsuchita as modified by Bahl above shows a device wherein a position in the third direction of a third-direction center of the third conductive portion is between a position in the third direction of a third-direction center of the first conductive portion and a position in the third direction of a third-direction center of the second conductive portion (here the office notes that the applicant appears to be talking about the center position of the third conductive portion being between, although not necessarily directly between, the center position of the first conductive portion and the center position of the second conductive portion in the “third direction” meaning basically the overall up/down direction in the Fig. 6A overhead orientation, where all of the centers are designated with respect to the third direction, and note this will still be true in the combination above).  

As to claim 13, Matsuchita as modified by Bahl above shows a device wherein a direction from the third conductive portion toward the first conductive portion is along the first direction (here the office notes that the claim appears to be drafted to allow for the overall direction from the third conductive portion to the first conductive portion to be overall along the first direction, but not directly following exactly the same path, and here the office notes that this is the case in this reference, however, if the applicant intends for this claim to be narrow enough already, or tightened in the future to be directed solely to the species in the application where the third portion is directly in line with the first portion then the office will here skew the designation of the first direction a bit from exactly left-right to being left-right diagonally downwards a bit so that the overall direction runs through the third conductive portion noted above and the first conductive portion noted above, as the language is loose enough to allow for such at present, or, in the alternate simply apply a different reference like US 20070132037 in Fig. 6 of that reference where the conductive portions are directly in line instead of staggered).  

As to claim 14, Matsuchita as modified by Bahl above shows a device wherein the first electrode further includes a fourth conductive portion electrically connected to the first conductive layer (here if there is a standard grid applied to the portions 18a that poke down from overall top layer part of 18 then the office will designate the one on the 5th row down and the fifth column over in the top down view of Fig. 6A as the “fourth conductive portion”), the fourth conductive portion is between the first partial region and the first conductive layer in the second direction (note the overall first partial region of 12 has the newly designated fourth conductive layer between it and the overall first conductive layer that is the top layer of 18 up top), a position in the first direction of the first conductive portion is between a position in the first direction of the fourth conductive portion and the position in the first direction of the third electrode (here the first conductive portion has a position that is generally between, in the left-right direction of Fig. 6A, the newly designated fourth conductive portion and the gate electrode), a position in the first direction of the second conductive portion is between the position in the first direction of the fourth conductive portion and the position in the first direction of the third electrode (again the position of the second conductive portion is in general between, although not “directly between in the exact left-right direction”, the newly designated fourth conductive portion and the gate electrode in the left-right direction), and the second nitride layer includes a second region between the third conductive portion and the fourth conductive portion (note there is region of layer 14 between the third conductive portion and the fourth conductive portion designated above).  

As to claims 16-19 the office notes here that the claims appear to just be flip mirroring the designations of parts for the drain side of the device over near part 17/17a and the parts of 12/14 nearby (flipped and mirrored from the last clauses of claim 1), and then parts of layer 13 for claim 17 specifically (mirrored from claim 7), and then flip mirrored centers of portions for claim 18 (flipped and mirrored from claim 12), and then flipped and mirrored for claim 19 (flipped and mirrored from claim 13) and the office here notes flipped and mirrored designations for the drain sides as were made above for the source side.  


Separately, as to claim 21, Matsuchita shows a semiconductor device in Fig. 6 (note here that this embodiment in Fig. 6 has several like parts to previous parent embodiments in the reference and the office will make reference to where such parts are introduced unless they are re-introduced for Fig. 6 itself; [0036] noting like parts carrying over for Fig. 6; note also that in the alternate it appears likely that Fig. 1 itself can likely meet the formal terms of the claim as of now although Fig. 6 is arguably closer to what the applicant intends, still the office encourages the applicant to ensure any claims in forthcoming replies is distinguished from all embodiments in this reference), comprising: 
a first electrode (see source electrode 18; [0037]); 
a second electrode (see drain electrode 17; [0036]); 
a third electrode (see gate electrode 19; [0019] originally introducing the part and it carrying over), a position of the third electrode in a first direction (left to right in a general sort of direction here where there is variability built into this manner of phrasing the term allowing for varying the diagonality of the overall direction somewhat, as appears to be intended by the drafting here; note for claim 13 below the office will alter this designation a slight bit) being between a position of the first electrode in the first direction and a position of the second electrode in the first direction, the first direction being from the first electrode toward the second electrode (left to right from 18 to 17); and 
a nitride member, the nitride member including a first nitride layer including Aix1Ga1-x1N (0 < x1 < 1) (see channel/buffer layer 12 of GaN; [0020]), the first nitride layer including a first partial region, a second partial region, and a third partial region, a direction from the first partial region toward the first electrode being along a second direction crossing the first direction, a direction from the second partial region toward the second electrode being along the second direction, a direction from the third partial region toward the third electrode being along the second direction (the office here designates partial regions along the same lines as the applicant designated theirs in the specification’s drawings), and 
a second nitride layer including AIx2Ga1-x2N (x1 < x2 < 1) (see barrier layer 14 of AlGaN; [0021] introducing the part carrying over), 
the first electrode including a first conductive portion (note the bottom rightmost 18a part of 18 protruding downwards in the overhead view of Fig. 6A), a second conductive portion (note the middle rightmost part of 18 protruding downwards in the overhead view of Fig. 6a), a third conductive portion (note here several viable candidate conductive portions but the office will designate the portion that is, if a standard grid is applied to all the portions the portion at the 4th row down and the 5th column over in the top down view of Fig. 6a, which is protruding downwards as part of 18), and a first conductive layer (note the top part of the overall structure being a general first conductive layer near where 18 is actually pointing in Fig. 6B) (the applicant will note here as an aside that there are many designations of these portions that will meet the claim terms and these are just some used for the purposes of this rejection, it is suggested to be sure to amend around all possible designations of these parts in any reply), 
the first conductive portion, the second conductive portion, the third conductive portion, and a portion of the second nitride layer being between the first partial region and the first conductive layer in the second direction (note the first partial region is the region of 12 under the part 18 and all the first, second and third portions designated above, along with a portion of layer 14 under 18 are all between that first partial region and the first conductive layer that is the part of 18 up top making a top layer), 
the first conductive portion, the second conductive portion, and the third conductive portion being electrically connected to the first conductive layer (note all the first, second and third conductive portions designated above are electrically connected to the first conductive layer directly), 
a position in the first direction of the first conductive portion being between a position in the first direction of the third conductive portion and the position in the first direction of the third electrode (note the positions of the parts designated above have the first conductive portion generally between the position of the third conductive portion and the gate electrode although not “directly between in a straight line in the exact left-right”, so to speak, but still “between” in the general left-right direction, which appears to be what the applicant means here so that the claim is generic to the various species disclosed in the specification and drawings), 
a position in the first direction of the second conductive portion being between the position in the first direction of the third conductive portion and the position in the first direction of the third electrode (note the positions of the parts designated above have the second conductive portion generally between the position of the third conductive portion and the gate electrode although not “directly between in a straight line in the exact left-right”, so to speak, but still “between” in the general left-right direction, which appears to be what the applicant means here so that the claim is generic to the various species disclosed in the specification and drawings), 
the second nitride layer including a first region between the first conductive portion and the second conductive portion (note there is part of layer 14 between the above designated portions for first and second conductive portions, in the top down view), and further wherein the side of the first electrode is physically contacting the first nitride layer (note the circular sidewall of the first electrode designated above physically contacting the layer 12 in Fig. 6B).  

However, Matsuchita fails to show the first electrode being a square shape rather than a circular shape with the squares each having a face that opposes/faces the gate electrode, as the applicant has in their application, and sidewalls that touch the channel/buffer layer 12 and finally sidewalls that taper going downwards.  Or, said in a long drawn out way, Matsuchita fails to show each of the first conductive portion, the second conductive portion, the third conductive portion including a first contacting side, a second contacting side, and a third contacting side, 
each of the first contacting side of the first conductive portion, the first contacting side of the second conductive portion, the first contacting side of the third conductive portion, the second contacting side of the first conductive portion, the second contacting side of the second conductive portion, the second contacting side of the third conductive portion, and the third contacting side of the first conductive portion, the third contacting side of the second conductive portion, and the third contacting side of the third conductive portion physically contacting the first nitride layer, 
each of the first contacting side of the first conductive portion, the first contacting side of the second conductive portion, and the first contacting side of the third conductive portion linearly extending along a third direction crossing a plane including the first direction and second direction, 
each of the second contacting side of the first conductive portion, the second contacting side of the second conductive portion, the second contacting side of the third conductive portion, and the third contacting side of the first conductive portion, the third contacting side of the second conductive portion, and the third contacting side of the third conductive portion linearly extending along the first direction, 
a position of the first contacting side of the first conductive portion in the third direction being between a position of the second contacting side of the first conductive portion in the third direction and a position of the third contacting side of the first conductive portion in the third direction, 
a position of the first contacting side of the second conductive portion in the third direction being between a position of the second contacting side of the second conductive portion in the third direction and a position of the third contacting side of the second conductive portion in the third direction, 
a position of the first contacting side of the third conductive portion in the third direction being between a position of the second contacting side of the third conductive portion in the third direction and a position of the third contacting side of the third conductive portion in the third direction, and 
each of the first contacting side of the first conductive portion, the first contacting side of the second conductive portion, and the first contacting side of the third conductive portion opposing the third electrode, and 
each of the first contacting side of the first conductive portion, the first contacting side of the second conductive portion, the first contacting side of the third conductive portion, the second contacting side of the first conductive portion, the second contacting side of the second conductive portion, the second contacting side of the third conductive portion, and the third contacting side of the first conductive portion, the third contacting side of the second conductive portion and the third contacting side of the third conducive portion being inclined inward with respect to the second direction.  

Bahl shows in Fig. 4 accompanied by 6A (that is, Fig. 6A is for making Fig. 4 have a top side shape; [0047]), a device with source and drain contact layer parts poking down to touch the channel/buffer layer and which are square shaped and where each of them has a face that opposes/faces the gate electrode, as the applicant has in their application (see the square shapes 504 in Fig. 6A here taken along with Fig. 1 that it is making a top view for, and note these are for vias that have their sides go down to touch a channel/buffer layer therebelow, with the vias being tapered as they go downwards on their sidewalls, and they each have a side that faces/opposes the gate 112; [0044], see also [0035] addressing the sloped sidewalls).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the square shapes of contact protrusions going downward at a taper as taught by Bahl to have made the shape of the parts in Matsuchita with the motivation of using an alternate shape among those suggested and adjust edge contact (see [0044] discussing a group of options for shapes including the square one depicted or circles or rectangles as alternates, and see also suggesting to use the options to achieve different amounts of edge contact, and additionally to provide enhanced vertical contact with the electron gas 2DEG layer; [0035] describing why to taper the sidewalls).  


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuchita (US 2016/0071939 published 03/10/2016) in view of Bahl et al. (“Bahl” US 2012/0223317 published 09/06/2012).  
As to claim 15, Matsuchita, as modified by Bahl above shows the device as noted above, wherein the device is one wherein the first electrode includes a plurality of conductive portions, the plurality of conductive portions includes the first, second, third, and fourth conductive portions.  However Matsuchita fails to show the device explicitly being one where a pitch along the first direction of the plurality of conductive portions is 3.5 um or less (here the office notes that the reference is just silent as to the exact dimensions, and although one of skill in the art would likely appreciate from this disclosure a device with a left-right pitch between parts 18a designated above for the first, second and third conductive portions being less than 3.5 um the office will here treat this as being not explicitly shown).  

The office takes official notice of HEMT devices with source electrodes made with a total left-right width of 1 or 2 um total width or less, being old and well known in the art prior to the year 2016.  

Here the office finds that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the left-right width of 1 or 2 um or less for the source electrode as was old and well known in the art to have made the source electrode’s left-right width in Matsuchita, as previously modified by Bahl above, with the motivation of using real life dimensions to make a real life embodiment (note the dimensions old and well known for source electrodes as a whole part are used to make real life parts as opposed to the generic disclosure in Matsuchita).  

The office notes further that once the overall source electrode part has a left-right width of 1 to 2 um or less then the pitch between the parts designated above will be 3.5 um or less (here less).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuchita (US 2016/0071939 published 03/10/2016) in view of Bahl et al. (“Bahl” US 2012/0223317 published 09/06/2012) and further in view of Saito et al. (“Saito” US 2016/0043187 published 02/11/2016).
As to claim 20, Matsuchita shows the device as related for claim 1 above, but fails to show the device being one explicitly wherein a direction from the third electrode toward a portion of the first nitride layer is along the first direction (although the office notes that the designations of the first direction or the “alongness” might be stretched, due to the broad drafting, to have this feature be considered to be shown in Matsuchita, it appears the applicant intends for this to be reciting a recessed gate embodiment so the office will here just treat this as a not yet shown part and address that subject matter directly).  

Saito shows making a device with a gate electrode having a direction that goes from it towards a portion of the first nitride layer (in other words there is a recessed gate 18 embodiment where there is a left-right direction between the gate itself and part of the channel layer 10; see Fig. 16; [0122] discusses the recessed gate and the surrounding paragraphs describe the context of Fig. 16 being a variant of Fig. 1B and other details).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the recessed gate design for the gate as taught by Saito to have made a recessed gate for the Matsuchita device with the motivation of making a normally off device (note the point is to make a normally off device [0123]).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/20/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references noted above. The office does note however that the hypothetical rejection that was addressed in the response (the potential rejection as was discussed in the interview using Saito and a reference to drop the s/d contacts lower) will still be being considered and the argument submitted is noted to not be persuasive.  Specifically, the distance d2 being noted in Saito as being desirably double the depicted d1 or more will not be deemed to affect the addition of still more depth/distance onto the lower end of d1 with a secondary reference in a combination rejection at all.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891